DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed March 22, 2021.  Claims 18-24 and 26-37 are currently pending.
The rejections of claims 18-24 and 26-37 under 35 USC 103 set forth in the Office Action dated March 10, 2020, and maintained in the Office Action dated September 21, 2020, are WITHDRAWN due to Applicant’s amending the claims to include subject matter not taught or fairly suggested by the relied-upon prior art reference(s).
The rejection of claim 25 under 35 USC 103 set forth in the March 10 Office Action and maintained in the September 21 Office Action is WITHDRAWN as moot due to cancellation of the claim.
Claims 18-24 and 26-37 are newly REJECTED for the reasons set forth below.
This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-24, 26, 27, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Carchidi et al. (US 9,340,685) in view of Guerret et al. (US 8,461,098).
Regarding claims 18-24, 26, 27, 30, 35, and 36, Carchidi teaches an aqueous emulsion of a copolymer and a process for making that emulsion.  (col. 1, lines 40-51; Ex. 1 (showing the process by which the emulsion is formed).)  The monomers used to form the copolymer are 32 – 65 wt.% methacrylic acid and acrylic acid (corresponding to monomer a)); 45 – 60 wt.% ethyl acrylate (corresponding to monomer b)); 0.1 to 5 wt.% sulfonic acid monomer, such as acylamido-2-methyl propane sulfonic acid (corresponding to monomer c)); 0.1 to 10 wt.% monomer containing a hydrophobic macromolecular group (corresponding to monomer d)); and 0.01 to 1 wt.% cross-linking agent (corresponding to monomer e)).  See also Examples, which include surfactants.)
Each of the recited amounts of monomer are either within the claimed ranges or overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Carchidi.
The difference between Carchidi and the present claims is that Carchidi does not teach the particular hydrophobic group-containing monomer recited in independent claims 18 and 26.  
However, Guerret teaches an aqueous emulsion of a copolymer comprising the same monomer units as those of Carchidi, including a monomer containing a hydrophobic group.  (col. 5, lines 14-20.)  The monomer containing a hydrophobic group has the same structure as general structure (III) recited in claims 18 and 26.  (See col. 5, lines 21-39.)  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the hydrophobic group-containing monomer of Guerret in the emulsion of Carchidi with the predictable result of forming an aqueous copolymeric emulsion because both monomers with hydrophobic groups are known to be useful in aqueous copolymeric HASE emulsions.  (See MPEP 2143(I)(B).)

Regarding claim 29, Carchidi teaches the use of multiple surfactants in the aqueous emulsion.  (See Intermediate Example 3.)  In Intermediate Example 3, SLS and n-DDM (both surfactants, see Abbreviations Table) are used in the emulsion.  n-DDM, in particular, is a non-ionic surfactant.

Regarding claims 31 and 37, the examples of Carchidi teach a pH of around 4.  Although Carchidi does not explicitly teach a preferred pH or range of pH values, because the examples of Carchidi exhibit pH values of around 4, it is reasonable to infer that this is a preferred value and that emulsions formed according to Carchidi will exhibit a similar pH value.

Regarding claims 32-34, Carchidi is silent as to the yield strength and visual appearance of the emulsion.  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).)
As noted above, Carchidi is silent as to the properties recited in the present claims.  In view of the substantially identical composition of Carchidi, the aqueous composition of Carchidi will possess the claimed properties because yield strength and visual appearance are inherent properties that depend on the components (and their amounts) in a composition.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Carchidi et al. (US 9,340,685) in view of Guerret et al. (US 8,461,098) as applied to claim 26 above, and further in view of Hong et al. (US 2014/0139595).
Carchidi in view of Guerret teaches all of the limitations of claim 26.  (See paragraph 9 above, which is incorporated by reference herein.)
The difference between Carchidi in view of Guerret and claim 28 is that Carchidi does not teach the presence of a pH adjusting agent.  
However, Hong teaches a polymeric dispersion that includes an alkaline pH modifier.  (Abstract; para. [0054].)  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have incorporated an alkaline pH modifier into the emulsion of Carchidi to adjust or buffer the emulsion to the desired pH.  (See Hong, para. [0054].)

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent Applicant’s arguments may pertain to the new rejections, the examiner is unpersuaded.  Applicant argues that because Suau relates to surfactant-free emulsions, a person of See Suau, para. [0014] (“The use of surfactants therefore appears to be an unavoidable characteristic in methods for manufacturing … HASE emulsions.”).)  Guerret has an earlier effective filing date than Suau; therefore, an earlier inventive date can be assumed.  Further, given that Guerret and Suau share a common inventor, it is reasonable to infer that the emulsion of Guerret included a surfactant.  Thus, to the extent Applicant’s argument applies to Guerret, the examiner is not persuaded that the monomer containing a hydrophobic group would be used only in emulsions where a surfactant is not present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763